DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.  Claims 1, 12-13 and 16-18 are the subject of this FINAL Office Action.  Applicants add claims 16-20 in response to the Non-Final Rejection.  Claims 2-11, 14-15 and 19-20 are withdrawn.  
New Claim Objection Warning
	Claim 16 is a duplicate of claim 12 because it requires the same controller program, the same separation membrane and the same pressure sensors.  Applicant is advised that should claim 12 be found allowable, claim 16 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  
	New claim 16 is included in the former rejections of claims 12-13 below for this reason.

Election/Restrictions
Newly submitted claims 19-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 19-20 are directed to alternative species of sensor configurations and programs for using them.  The Requirement for Restriction/Election 02/07/2022 required an elections of such species.  Applicants elected the species of pressure sensor of claim 12 without traverse in the reply filed on 02/25/2022.  Thus, the species of pressure sensor is examined and all other species withdrawn.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 19-20 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The claims only require one of the following to occur by the controller: either flag (e.g. notify, asterisk, yellow flag, etc.) a build or pause and flag the build.  The controller is configured to do one of two things based on the condition that the “likelihood of failure” is above a certain “likelihood range”: “in response to calculating the first likelihood of failure within a first likelihood range, flag the build to indicate the first likelihood of failure”; “in response to calculating the first likelihood of failure within a second likelihood range greater than the first likelihood range: pause the additive manufacturing process; and notify an operator of the additive manufacturing system of the first likelihood of failure.”

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. § 102(a)(2) as being anticipated by WYNNE (US 2020/0001525, published 01/02/2020, effective filing 06/29/2018).
	As to claim 1, WYNNE teaches an additive manufacturing system comprising:
	• a build window (resin tub 130 with transparent membrane 135; Fig. 1);
	• a projection system:
		o arranged beneath a lower surface of the build window; and
		o configured to project electromagnetic radiation toward an upper surface of the build window (projection system 110; Fig. 1);
	• a build platform:
		o facing the build window; and
		o configured to retract and advance relative to the build window (print platform 140 with elevator system 145, elevator arms 150 , z-stage 155; Fig. 1);
	• a sensor suite (load sensors in elevator arms; paras. 0090, 0102-05, 0110-12, 0119-20); and
	• a controller configured to:
		o during a first build cycle of an additive manufacturing process for manufacturing a first layer of a build, sample a first set of sensor data streams via the sensor suite;
		o calculate a first likelihood of failure of the build based on the first set of sensor data streams;
		o in response to calculating the first likelihood of failure within a first likelihood range, flag the build to indicate the first likelihood of failure; and
		o in response to calculating the first likelihood of failure within a second likelihood range greater than the first likelihood range:
			■ pause the additive manufacturing process; and
			■ notify an operator of the additive manufacturing system of the first likelihood of failure (detect adhesion forces using load sensor in elevator arms to determine if forces higher than expected, then slowing, correcting or pausing/stopping/aborting print job and alerting a technician and/or operator; paras. 0102-04, 0110-12).
	As to claim 1, WYNNE teaches the sensor can be pressure sensor (paras. 0068, 0082, 0096, Table 1).
Response to Arguments
The Office is not persuaded of error by Applicants arguments in the Reply 06/09/2022 because the purpose of WYNN is immaterial to the fact that WYNN teaches the same AM system as broadly claimed.  All that claim 1 requires is to “sample a first set of sensor data streams via the sensor suite,” then “calculate a first likelihood of failure of the build based on the first set of sensor data,” then “in response to calculating the first likelihood of failure within a first likelihood range, flag the build to indicate the first likelihood of failure” or “in response to calculating the first likelihood of failure within a second likelihood range greater than the first likelihood range” pause and notify an operator.  WYNN teaches to sense, detect and notify an operator of an AM system failure that will effect an AM build.  For example, WYNN teaches 
In another example, information from multiple sensors is integrated into a closed loop feedback system in a PRPS to detect changing adhesion forces between the cured resin layer and the membrane. As these adhesion forces increase, the membrane could become deformed, or the printed layer could adhere to the membrane and not release at all. In some embodiments, the flexible nature of the membrane produces inaccurate or defective geometry in a printed layer as a result of radiant energy exposure when the polymer interface plane is at the wrong z-position. Detection and correction of such a situation using multiple sensors (e.g., z-stage position, movement direction, velocity and acceleration, resin bulk temperature, resin tub down force, resin tub vertical displacement, and elevator arm load sensor) can enable the print to continue without failure. In some cases, corrective actions can range from slowing down the z-stage move speeds to maintain adhesion (or delamination) loads within limits or pausing to allow the membrane and the resin tub to return to the required steady state positions before continuing the print job. Additionally, detection of adhesion loads and membrane deflections that are lower than anticipated could provide opportunities to increase the printing process speed in a similar manner

(para. 0104; emphases added).  In other words, WYNN explicitly teaches sensors used to detect build failures, and likelihoods of build failures, directly and indirectly.  Paragraphs 0102-04 and 0110-12 further discuss embodiments to this end.  Thus, WYNN in fact teaches embodiments well within the broad scope of the instant claims.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12-13 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over WYNN, in view of MEDALSY (US20180207867) and EL-SIBLANI (US 20150246487), in further view of CHEVERTON (US 2015/0177158).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar SLA air gaps for creating predetermined pressure between build window and separation membranes of WYNN with a reasonable expectation of success.  It would have also been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar stop/halt/pause and alert/flag steps based on specific thresholds of force exceeded in WYNN using familiar auditory and visual alarms, text message, email or similar “flags” based on predetermined optimized thresholds with a reasonable expectation of success.
As to claim 1, WYNN teaches the elements of these claims as explained above.
WYNN does not explicitly teach wherein the controller is configured to: during the first build cycle of the additive manufacturing process: inject fluid into the interstitial region to inflate the interstitial region; and record the first set of sensor data streams via the sensor suite, the first set of sensor data streams comprising a first inflation profile recorded via the pressure sensor.
However, the prior art provides motivation to apply familiar pressurization regions to SLA in order to control mechanical stress in new material layers, and lift-off/removal.  For example, MEDALSY teaches SLA device with pressurized air gap 8 between membrane and window 12 (Figs. 1, 4; paras. 0016-17, 0019-20, 0024, 0031-32, 0034-35).  “Where present, the air gap 8 may be pressurized provided the space between the membrane 13 and the base 12 of the tank 10 is sealed around its edges. If pressurized, which may help membrane 13 retain some rigidity, air or a noble gas may be used.” (para. 0034); “The presence of the air gap 8 allows the membrane 13 to flex as the extraction plate 19 is displaced vertically (i.e., in the direction shown in the illustration) during the printing process and may also facilitate cooling of the system.” (id.).  “Where present, an air gap between the membrane and the base of the tank may provide for cooling during printing, for example if a cooling fluid or gas is circulated therein.” (para. 0016).  EL-SIBLANI also teaches SLA devices with pressure sensors for feedback manipulation of pressure between window 9 and membrane or “separation surface or film/foil” (Fig. 5; paras. 0050, 0053, 0064, 0067, 0099, 0103, 0105).  
Control and/or adjustment of fluid pressure in or at the building region. The fluid pressure may be caused by solidifying material provided by the solidifyable material carrier/provider, and it can be adjusted by a controlled injection of fluid solidifyable material into a vat or container as the solidifyable material carrier/provider, or by a controlled efflux of fluid solidifyable material out of a vat or container. Alternatively, it can be adjusted by a controlled injection or evacuation of any other fluid or gaseous substance between a just solidified material and a separation surface or film/foil, or on a side of a separation surface or film/foil opposite to the just solidified material

(para. 0064).  A skilled artisan of ordinary creativity and common sense would have been motivated to apply these familiar pressurization principles to the “interstitial region” of the prior art in order to yield improved separation, and cooling in SLA.
	Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar SLA air gaps for creating predetermined pressure between build window and separation membranes of WYNN with a reasonable expectation of success.  
WYNN does not explicitly teach “likelihood ranges” are a specific quantitative value, and the “pause” and “notify an operator” steps are specific alarms.
However, CHEVERTON provides motivation to apply familiar “flags” based on the application.  For example, CHEVERTON teaches that upon detecting an operational flaw in an AM device based on predetermined optimized thresholds, a common next step is “providing an alert to a user that the operational flaw has occurred, and halting the build process” (paras. 0035, 0108, 0133).  These alerts include “an auditory or visual alarm or alert, or an electronic communication (i.e. text or email), is provided to the operator indicating that the flaw has occurred” (para. 0035).  A skilled artisan of ordinary creativity and common sense would have been motivated to apply such familiar “flags” and next steps based on the detected problems in the AM device such as adhesion forces and/or vacuum forces of WYNN.
As to specific quantitative values of the “likelihood ranges,” a skilled artisan would have been motivated to optimize the “likelihood ranges” thresholds according to the application.  For example, WYNN teaches 
	In another example, information from multiple sensors can be obtained, and used to determine the resin viscosity and predict maximum acceptable accelerations and velocities of vertical elevator moves in PRPSs. In the following example, information from two or more of the following sensors can be used together: z-stage position, movement direction, velocity and acceleration, resin bulk temperature, resin tub down force, resin tub vertical displacement, and elevator arm load sensor. In this example, the information from the resin bulk temperature sensor, along with the information from one or more of the additional sensors listed above, will enable the system to determine the resin viscosity and predict maximum acceptable accelerations and velocities of vertical elevator moves. For example, the viscosity of the resin will impact the loads experienced by the print platform as it moves through the resin. However, the loads experienced by the print platform can also be dependent on the rate of movement of the print platform through the resin, and therefore the effective viscosity of the resin can be more accurately determined when feedback from multiple sensors (e.g., including print platform velocity and acceleration sensors, and not only bulk resin temperature sensors) are utilized. In some embodiments, the geometry of a part being printed is taken into account when using the above combinations of sensors and PRPS movements to determine resin viscosity.
	The limits imposed on the maximum acceptable accelerations and velocities of vertical elevator moves can be further enhanced by knowledge of the geometry that is currently being created at the polymer interface. For example, large cross-sectional areas will increase the damping effect of moving the part and the print tray through the resin, whereas smaller cross-sectional areas will reduce this effect. In this example, elevator arm load and resin tub vertical displacement feedback can be used in conjunction with the z-stage acceleration, position and velocity feedback to understand additional system behavior during a print run, and provide corrective actions in a closed loop feedback system. For example, information from multiple of the sensors listed above can be used to determine if the system is behaving as modeled, and if not, then the system can correct the z-stage movement profiles to bring the desired operating speeds and membrane loads back within normal operating limits. Additionally, information from the sensors listed above can indicate if there is any impending anomalous behavior that may indicate the print process has failed, at which point the most economical course of action could be to halt the print job to avoid wasted resources or possible equipment damage.
	In another example, information from multiple sensors is integrated into a closed loop feedback system in a PRPS to detect changing adhesion forces between the cured resin layer and the membrane. As these adhesion forces increase, the membrane could become deformed, or the printed layer could adhere to the membrane and not release at all. In some embodiments, the flexible nature of the membrane produces inaccurate or defective geometry in a printed layer as a result of radiant energy exposure when the polymer interface plane is at the wrong z-position. Detection and correction of such a situation using multiple sensors (e.g., z-stage position, movement direction, velocity and acceleration, resin bulk temperature, resin tub down force, resin tub vertical displacement, and elevator arm load sensor) can enable the print to continue without failure. In some cases, corrective actions can range from slowing down the z-stage move speeds to maintain adhesion (or delamination) loads within limits or pausing to allow the membrane and the resin tub to return to the required steady state positions before continuing the print job. Additionally, detection of adhesion loads and membrane deflections that are lower than anticipated could provide opportunities to increase the printing process speed in a similar manner.
[ . . . ]
	In another example, elevator arm force (or load) sensor data can be correlated to the expected movement of the z-stage. For example, programmed and actual (i.e., measured) z-stage motor current levels can be compared to elevator arm force data, and if there is a discrepancy in the actual versus the expected force on the elevator arms then the print recipe can be adjusted during a print run (e.g., the print could be slowed down, the exposure times changed, etc.), or the print job can be aborted (to save resin and time). For example, such a force discrepancy could indicate a problem with either the print engine (motor subsystem, clutch engagement issues, mechanical issues, etc.) or a part being printed. Such a discrepancy could also indicate premature wear on components/equipment, such as (but not limited to) lead screws and bearings.
	In another example, a PRPS can perform an initial check to ensure subsystems related to the elevator arms, membrane tension system and/or motor are wired correctly by monitoring elevator arm force (or load) sensor data, or membrane tension system force sensor data, compared to commanded motor direction. For example, if the system sees unexpected force (e.g., magnitude and/or direction) when it commands the motor to move in a certain direction, it can then infer a problem with either subsystem (e.g., the elevator arms or motor system) and alert a technician and/or operator to check the wiring in the PRPS. In another example, the linear encoder system (e.g., elements 35 and 40 in FIG. 1B) can be used with the elevator arm force sensors to check the motor wiring.
	In another example, one or more audible sensors (i.e., sensors capable of detecting sounds) coupled together with the elevator arms force (load) sensors can be used to determine the degree to which a printed part is sticking (or adhering) to the membrane. A part that is sticking to the membrane can emit sounds indicative of the degree to which the part is sticking to the membrane, and these sounds can be used in a closed loop feedback system to adjust the print recipe during the print run. For example, based on the stiction sound information from the audible sensor(s) and force data from sensors (e.g., load cells) on the elevator arms, various print parameters can be adjusted in real time (e.g., slowing down movements, or adjusting pump moves in real-time) to achieve desired print quality

(paras. 0102-04, 0110-12).  In other words, WYNN provides guidance and motivation to adjust the calculated ranges that trigger warnings/flags and/or halting based on the particular application and its parameters/tolerances.  A skilled artisan of ordinary creativity and common sense would have been motivated to optimize the load sensor data thresholds (AKA calculated first and second “likelihood of failure” “ranges”) that trigger the controller of WYNN to either flag, or flag and halt the printing in WYNN based on the particular print and its parameters/tolerances (e.g. resin type, speed of print, damage tolerances, etc.).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar threshold optimizations/first and second “likelihood of failure” “ranges” and “flags” to the threshold and flagging steps of WYNN based on the particular application to arrive at specific first and second “likelihood of failure” “ranges” and “flags” with a reasonable expectation of success.
Response to Arguments
The Office is not persuaded of error by Applicants arguments in the Reply 06/09/2022 because the purpose of WYNN is immaterial to the fact that WYNN teaches the same AM system as broadly claimed.  All that claim 1 requires is to “sample a first set of sensor data streams via the sensor suite,” then “calculate a first likelihood of failure of the build based on the first set of sensor data,” then “in response to calculating the first likelihood of failure within a first likelihood range, flag the build to indicate the first likelihood of failure” or “in response to calculating the first likelihood of failure within a second likelihood range greater than the first likelihood range” pause and notify an operator.  WYNN teaches to sense, detect and notify an operator of an AM system failure that will effect an AM build.  For example, WYNN teaches 
In another example, information from multiple sensors is integrated into a closed loop feedback system in a PRPS to detect changing adhesion forces between the cured resin layer and the membrane. As these adhesion forces increase, the membrane could become deformed, or the printed layer could adhere to the membrane and not release at all. In some embodiments, the flexible nature of the membrane produces inaccurate or defective geometry in a printed layer as a result of radiant energy exposure when the polymer interface plane is at the wrong z-position. Detection and correction of such a situation using multiple sensors (e.g., z-stage position, movement direction, velocity and acceleration, resin bulk temperature, resin tub down force, resin tub vertical displacement, and elevator arm load sensor) can enable the print to continue without failure. In some cases, corrective actions can range from slowing down the z-stage move speeds to maintain adhesion (or delamination) loads within limits or pausing to allow the membrane and the resin tub to return to the required steady state positions before continuing the print job. Additionally, detection of adhesion loads and membrane deflections that are lower than anticipated could provide opportunities to increase the printing process speed in a similar manner

(para. 0104; emphases added).  In other words, WYNN explicitly teaches sensors used to detect build failures, and likelihoods of build failures, directly and indirectly.  Paragraphs 0102-04 and 0110-12 further discuss embodiments to this end.  Thus, WYNN in fact teaches embodiments well within the broad scope of the instant claims.

Double Patenting- Obvious Type - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1, 12-13 and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1 and 21 of U.S. 16/984,102, in view of WYNN, MEDALSY and EL-SIBLANI.
The instant claims are obvious over the conflicting claims because it would have been obvious to substitute familiar pressure sensors for the load cells of the conflicting claims with a reasonable expectation of success.
Specifically, the conflicting claims teach the same system, except using load cells/sensors instead of pressure sensors.  However, all of WYNN, MEDALSY and EL-SIBLANI teach that pressure sensors were known substitutes for load cells/sensors as explained above.  For example, EL-SIBLANI teaches that 
Suitably, pressure or stress can be measured or sensed by a pressure sensor, strain can be sensed or measured by a strain sensor, and material flowability can be sensed or measured by a flowmeter or a flow sensing device. The terms “strain” or “strain sensor” may be synonymous to “stress” or “stress sensor” to be applied according to the present invention. For example, suitable sensors are force sensors such as a piezoelectric device, a strain gauge, a differential pressure sensor, a touch sensor or any other known or developed pressure or strain sensor

(para. 0050).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute or interchange familiar sensor techniques as suggested by the prior art with a reasonable expectation of success.
Response to Arguments
The Office is not persuaded of error by Applicants arguments in the Reply 06/09/2022 because the purpose of WYNN is immaterial to the fact that WYNN teaches the same AM system as broadly claimed.  All that claim 1 requires is to “sample a first set of sensor data streams via the sensor suite,” then “calculate a first likelihood of failure of the build based on the first set of sensor data,” then “in response to calculating the first likelihood of failure within a first likelihood range, flag the build to indicate the first likelihood of failure” or “in response to calculating the first likelihood of failure within a second likelihood range greater than the first likelihood range” pause and notify an operator.  WYNN teaches to sense, detect and notify an operator of an AM system failure that will effect an AM build.  For example, WYNN teaches 
In another example, information from multiple sensors is integrated into a closed loop feedback system in a PRPS to detect changing adhesion forces between the cured resin layer and the membrane. As these adhesion forces increase, the membrane could become deformed, or the printed layer could adhere to the membrane and not release at all. In some embodiments, the flexible nature of the membrane produces inaccurate or defective geometry in a printed layer as a result of radiant energy exposure when the polymer interface plane is at the wrong z-position. Detection and correction of such a situation using multiple sensors (e.g., z-stage position, movement direction, velocity and acceleration, resin bulk temperature, resin tub down force, resin tub vertical displacement, and elevator arm load sensor) can enable the print to continue without failure. In some cases, corrective actions can range from slowing down the z-stage move speeds to maintain adhesion (or delamination) loads within limits or pausing to allow the membrane and the resin tub to return to the required steady state positions before continuing the print job. Additionally, detection of adhesion loads and membrane deflections that are lower than anticipated could provide opportunities to increase the printing process speed in a similar manner

(para. 0104; emphases added).  In other words, WYNN explicitly teaches sensors used to detect build failures, and likelihoods of build failures, directly and indirectly.  Paragraphs 0102-04 and 0110-12 further discuss embodiments to this end.  Thus, WYNN in fact teaches embodiments well within the broad scope of the instant claims.
Applicants also argue that they filed a terminal disclaimer.  However, no terminal disclaimer is present in the file wrapper.

New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over WYNN, in view of MEDALSY (US20180207867) and EL-SIBLANI (US 20150246487), in further view of CHEVERTON (US 2015/0177158).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar SLA air gaps for creating predetermined pressure between build window and separation membranes of WYNN with a reasonable expectation of success.  It would have also been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar stop/halt/pause and alert/flag steps based on specific thresholds of force exceeded in WYNN using familiar auditory and visual alarms, text message, email or similar “flags” based on predetermined optimized thresholds with a reasonable expectation of success.
The prior art teaches the elements of claims 1 and 16 as explained above.  Applicants add non-duplicative claims 17-18. 
As to new claims 17-18, the prior art also teaches and suggests these elements.  Specifically, EL-SIBLANI suggests “comparison between said nominally set process parameters and real values determined by the measurement of pressure or stress, strain, contact pressure and/or material flowability existing in or at or close to the building region is continuously performed during the build process” (para. 0076; see also paras. 0077-78).  This would suggest to a skilled artisan measuring interstitial maximum differential pressures (e.g. pressure threshold or maximum tolerance) and inflation duration data to determine over-inflation or under-inflation as suggested by the prior art (explained above), and thereby calculate failure probability or likelihood.  As previously explained, MEDALSY teaches SLA device with pressurized air gap 8 between membrane and window 12 (Figs. 1, 4; paras. 0016-17, 0019-20, 0024, 0031-32, 0034-35).  “Where present, the air gap 8 may be pressurized provided the space between the membrane 13 and the base 12 of the tank 10 is sealed around its edges. If pressurized, which may help membrane 13 retain some rigidity, air or a noble gas may be used.” (para. 0034); “The presence of the air gap 8 allows the membrane 13 to flex as the extraction plate 19 is displaced vertically (i.e., in the direction shown in the illustration) during the printing process and may also facilitate cooling of the system.” (id.).  “Where present, an air gap between the membrane and the base of the tank may provide for cooling during printing, for example if a cooling fluid or gas is circulated therein.” (para. 0016).  EL-SIBLANI also teaches SLA devices with pressure sensors for feedback manipulation of pressure between window 9 and membrane or “separation surface or film/foil” (Fig. 5; paras. 0050, 0053, 0064, 0067, 0099, 0103, 0105).  
Control and/or adjustment of fluid pressure in or at the building region. The fluid pressure may be caused by solidifying material provided by the solidifyable material carrier/provider, and it can be adjusted by a controlled injection of fluid solidifyable material into a vat or container as the solidifyable material carrier/provider, or by a controlled efflux of fluid solidifyable material out of a vat or container. Alternatively, it can be adjusted by a controlled injection or evacuation of any other fluid or gaseous substance between a just solidified material and a separation surface or film/foil, or on a side of a separation surface or film/foil opposite to the just solidified material

(para. 0064).  This includes different interstitial pressures for different materials, profiles, etc. in different layers (e.g. claim 18).  Thus, a skilled artisan of common sense and ordinary creativity would have been motivated to continuously measure interstitial pressures and inflation durations in order to track over-inflation and under-inflation in order to control and/or adjust pressure within interstitial region during AM builds.
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar interstitial pressure detection principles to monitor AM builds with a reasonable expectation of success.

New Grounds of Rejection - Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 17-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1 and 21 of U.S. 16/984,102, in view of WYNN, MEDALSY and EL-SIBLANI.
The instant claims are obvious over the conflicting claims because it would have been obvious to substitute familiar pressure sensors for the load cells of the conflicting claims with a reasonable expectation of success.
The conflicting claims in view of teach the elements of WYNN, MEDALSY and EL-SIBLANI   teach the elements of claims 1, 12-13 and 16 as explained above.  Applicants add non-duplicative claims 17-18. 
However, as to new claims 17-18, the prior art also teaches and suggests these elements.  Specifically, EL-SIBLANI suggests “comparison between said nominally set process parameters and real values determined by the measurement of pressure or stress, strain, contact pressure and/or material flowability existing in or at or close to the building region is continuously performed during the build process” (para. 0076; see also paras. 0077-78).  This would suggest to a skilled artisan measuring interstitial maximum differential pressures (e.g. pressure threshold or maximum tolerance) and inflation duration data to determine over-inflation or under-inflation as suggested by the prior art (explained above), and thereby calculate failure probability or likelihood.  As previously explained, MEDALSY teaches SLA device with pressurized air gap 8 between membrane and window 12 (Figs. 1, 4; paras. 0016-17, 0019-20, 0024, 0031-32, 0034-35).  “Where present, the air gap 8 may be pressurized provided the space between the membrane 13 and the base 12 of the tank 10 is sealed around its edges. If pressurized, which may help membrane 13 retain some rigidity, air or a noble gas may be used.” (para. 0034); “The presence of the air gap 8 allows the membrane 13 to flex as the extraction plate 19 is displaced vertically (i.e., in the direction shown in the illustration) during the printing process and may also facilitate cooling of the system.” (id.).  “Where present, an air gap between the membrane and the base of the tank may provide for cooling during printing, for example if a cooling fluid or gas is circulated therein.” (para. 0016).  EL-SIBLANI also teaches SLA devices with pressure sensors for feedback manipulation of pressure between window 9 and membrane or “separation surface or film/foil” (Fig. 5; paras. 0050, 0053, 0064, 0067, 0099, 0103, 0105).  
Control and/or adjustment of fluid pressure in or at the building region. The fluid pressure may be caused by solidifying material provided by the solidifyable material carrier/provider, and it can be adjusted by a controlled injection of fluid solidifyable material into a vat or container as the solidifyable material carrier/provider, or by a controlled efflux of fluid solidifyable material out of a vat or container. Alternatively, it can be adjusted by a controlled injection or evacuation of any other fluid or gaseous substance between a just solidified material and a separation surface or film/foil, or on a side of a separation surface or film/foil opposite to the just solidified material

(para. 0064).  This includes different interstitial pressures for different materials, profiles, etc. in different layers (e.g. claim 18).  Thus, a skilled artisan of common sense and ordinary creativity would have been motivated to continuously measure interstitial pressures and inflation durations in order to track over-inflation and under-inflation in order to control and/or adjust pressure within interstitial region during AM builds.
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar interstitial pressure detection principles to monitor AM builds with a reasonable expectation of success.

Prior Art
	The following prior art also teaches to detect adhesion forces and/or vacuum forces in DLP-SLA and MSLA: US 2019/0270243.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743